Case 7:20-mj-00893 Document 1 Filed on 04/22/20 in TXSD Page 1 of 3

United States District Court
AO 91 (Rev. EI/IE) Criminal Complaint southern District Of Texas

UNITED STATES DISTRICT COURT APR 22 2020

for the

Southern District of Texas David J. Bradley, Clerk

 

 

 

United States of America )
v. ) 2
Jose Humberto Ordonez Case No. M- 20 ~ 0S 4 mM
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 04/21/2020 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section | Offense Description
18 USC 111{a)(1) Any person who forcibly assaults, resists, opposes, impedes, intimidates, or

interferes with any person designated in section 1114 of this title while
engaged in or on account of the performance of official duties:

This criminal complaint is based on these facts:

Please see Attachment A

t
@ Continued on the attached sheet.

Submitted by reliable electronic means, sworn and LLhie2

attested to telephonically per Fed. R. Cr. P. 4.1., and pena 's signature

probable cause found on:
Joel oa Jr, Deputy U.S. Marshal

 

 

Reviewed by: AUSA M. Redavid Printed name and title
/ | .
tudge's signature
City and state: McAllen, TX J. Scott Hacker, U.S. Magistrate Judge

 

[ Printed name and title
Case 7:20-mj-00893 Document 1 Filed on 04/22/20 in TXSD Page 2 of 3

AttachmentA ~
Affidavit
|, Joel Leal Jr, being a first duly sworn, state as follows:

|, Joel Leal Jr, am a Deputy U. S. Marshal with the United States Marshals Service (USMS) in McAllen,
Texas, and have been so employed since July 2008. This affidavit is based on information | gathered and
information provided by the Starr County Sheriffs Office in Rio Grande City, Texas.

As a Deputy U. S. Marshal, | am authorized to investigate violations of federal laws of the United States.

The following facts and information are known by the Affiant and were provided by Starr County
Sheriff's Officers in Rio Grande City, Texas. This information serves as probable cause in support of a
complaint for violation Title 18, U.S.C., Section 111(a)(1), Assaulting a Federal Officer.

Jose Humberto Ordonez was convicted of possession with intent to distribute approximately 211
kilograms of marijuana on August 5, 2019 in the Southern District of Texas, McAllen Division. Ordonez
was held without bond awaiting sentencing on the drug trafficking charge at the Starr County Detention
Center in Rio Grande City, Texas pursuant to an intergovernmental service agreement with the U.S.
Marshals Service. :

On or about April 21, 2020, Jose Humberto Ordonez, a federal detainee at the Starr County Detention
Center, intentionally and forcibly assaulted H. Lopez Ill, a Sergeant at the Starr County Detention Center,
by repeatedly striking him in the face, while Sergeant H. Lopez |!I was assisting officers and employees of
the United States and the United States Marshals Service and while he was engaged in and on account
of the performance of his official duties. Specifically:

On April 21, 2020, at approximately 2:50 p.m., an officer at the Starr County Detention Center observed
by surveillance camera that a federal detainee, Jose Humberto Ordonez, who was under the care and
control of the Starr County Detention Center on behalf of the U.S. Marshals Service pursuant to an
intergovernmental service agreement, was attempting to tamper with a security camera covering his
cell. In accordance with his official duties as a Starr County Officer and designee of the U.S. Marshals
Service, Sergeant H. Lopez Ill of the Starr County Detention Center, along with other officers, responded
to the area. Sergeant H. Lopez and other officers approached the cell where Ordonez was held and it
was observed Ordonez was bleeding from a self-inflicted wound.’ Ordonez did not comply with the
officers commands to stop and face the wall when Sergeant H. Lopez and other officers entered the cel!
to stop him from further injuring himself. Ordonez physically resisted Sergeant H. Lopez and began
striking him in the face / nose area repeatedly with a closed fisted right hand. Multiple Starr County
officers intervened to control the situation using no greater than reasonable force necessary to restrain
the detainee, Ordonez. ‘

As a result of the strikes inflicted by Ordonez, Sergeant H. Lopez was bleeding from his nose and sought
medical attention where he was transported to Starr County Memorial Hospital. It was determined that
Sergeant H. Lopez sustained a nasal fracture and was referred to a specialist.

Based on the aforementioned factual information, your Affiant respectively submits that ORDONEZ
committed violation of Title 18, United States Code, Section 111(a)(1), Assaulting a Federal Officer. _
Case 7:20-mj-00893 Document 1 Filed on 04/22/20 in TXSD Page 3 of 3

Joel Leal Jr
Deputy U.S. Marshal
U.S. Marshals Service
Sworn to and subscribed before me this Zand day of April, 2020
YE
oporgble J Scott Hacker

nitéd States Magistrate Judge
